Citation Nr: 0308459	
Decision Date: 05/05/03    Archive Date: 05/15/03	

DOCKET NO.  98-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Board remanded the appeal in October 2001.  


FINDINGS OF FACT

1.  The veteran was born in January 1950, has a high school 
education, has occupational experience as a driver, security 
guard, and warehouse man, and has indicated that he last 
worked in January 1996.

2.  The veteran's permanent disabilities include degenerative 
disc disease of the lumbar spine, evaluated as 40 percent 
disabling; bilateral otitis externa, evaluated as 10 percent 
disabling; and tinea cruris, history of atypical chest pain, 
minor varicosities of the left calf, and a small density on 
the left lung, each evaluated as noncompensably disabling.  
The combined rating for the veteran's disabilities is 
50 percent.

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 
and Part 4, Diagnostic Codes 5293, 6210, 6817, 6899, 7120, 
7813 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The veteran has 
been provided with a statement of the case, supplemental 
statements of the case, and a February 2001 letter informing 
him of the governing legal criteria, the evidence considered, 
evidentiary development under the VCAA, the evidence 
necessary to establish entitlement to the requested benefit, 
and the reason for the denial.  In essence, the matter of 
"which information and evidence, if any, that the claimant is 
to provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been afforded multiple VA examinations and a 
personal hearing, and private treatment record and records 
from the Social Security Administration have been obtained.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 284 (1992); 
38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving that the individual 
(as opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantial gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability rated as 40 percent or more, with 
a combined disability rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the rating scheme following applicable 
schedular criteria, a permanent and total disability rating 
for pension purposes may be granted on an extraschedular 
basis if the veteran is subjectively found to be unemployable 
by reason of his or her disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).

The veteran's permanent disabilities have been identified and 
evaluated as degenerative disc disease of the lumbar spine, 
evaluated as 40 percent disabling; bilateral otitis externa, 
evaluated as 10 percent disabling; and tinea cruris, history 
of atypical chest pain, minor varicosities of the left calf, 
and a small density of the left lung, each evaluated as 
noncompensably disabling.  His combined nonservice-connected 
disability rating is 50 percent.

Given the foregoing consideration, the veteran's disabilities 
are objectively determined not to be representative of a 
total, 100 percent schedular evaluation in accordance with 
38 C.F.R. § 4.15.  Nor has the veteran been shown to suffer 
from the permanent loss of use of his hands, feet, or eyes, 
in accordance with the criteria set forth in 38 C.F.R. 
§ 4.15.  Accordingly, on the basis of the objective "average 
person" standard of review, a permanent and total disability 
evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as 40 percent disabling (or more) in order to meet the 
threshold requirement of Section 4.16(a).  He must also have 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  The veteran does have an initial 
disability rated as 40 percent, but he does not have 
additional disability to bring the combined rating to 70 
percent or more.  Therefore, he cannot be considered 
permanently and totally disabled under the criteria set forth 
in 38 C.F.R. §§ 4.16(a), and 4.17.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in 1950, has a high school education, 
and occupational experience as a driver, security guard, and 
warehouseman.  The veteran has submitted evidence indicating 
that he is in receipt of Social Security disability benefits.

Private treatment records reflect that in January 1996 the 
veteran underwent foraminotomy, hemilaminectomy, and 
diskectomy at L4-5 and L5-S1.  He subsequently underwent 
physical therapy.  A December 1998 private outpatient 
rehabilitation record reflects that the veteran was 
functioning at a light medium level of work.  A December 1998 
clinic note, of a private physician, reflects that the 
private physician would release the veteran to a medium level 
of work, limiting him to lifting 40 pounds occasionally with 
no repetitive bending or twisting.  He would assign an 
evaluation of permanent impairment of 5 percent of the whole 
person.

A February 1999 private treatment record reflects that the 
veteran underwent L5-S1 spinal fusion.  

The report of a September 1997 VA examination reflects 
diagnoses including status post L5-S1 left lumbar diskectomy 
and degenerative disc disease of the lumbar spine.  
Examination indicated range of motion of the lumbar spine in 
forward flexion to 60 degrees, extension to 25 degrees, and 
lateral bending to 20 degrees bilaterally.  The examiner 
indicated that this was normal range of motion.  There was no 
motor weakness or sensory loss in the lower extremities 
detected.

The report of a July 2002 VA general examination reflects 
diagnoses including tinea cruris, otitis externa bilaterally, 
history of atypical chest pain with normal EKG and stress 
test, minor varicosities of the left calf, and a small 
density of the left lung.  The examiner reviewed the 
veteran's claims file and indicated that the disabilities 
identified in the diagnosis would not prevent the veteran's 
employment.

The report of a July 2002 VA orthopedic examination reflects 
that range of motion of the low back was accomplished to 40 
degrees' flexion, 15 degrees' extension, and lateral bending 
to 25 degrees bilaterally.  Straight leg raising caused back 
pain at 35 degrees but this was not considered significant 
because it did not cause sciatic-type pain.  The impression 
was status post lumbar laminectomy and diskectomy at L5 - S1, 
complicated by fusion and degenerative disc disease at L1-2.  
The examiner indicated that he believed that the veteran 
could perform a job which did not involve occasional lifting 
up to 20 pounds or frequent lifting over 10 pounds.  The 
veteran could not bend.  The job would need to be flexible 
enough to allow him to alternate between sitting and standing 
and no remaining in any one position longer than 30 minutes.  
It should not entail climbing or running.

The veteran has offered testimony and statements indicating 
his belief that he is precluded from all forms of 
substantially gainful employment and the record reflects that 
he is in receipt of Social Security benefits based upon his 
low back disability.  However, there is no competent medical 
evidence indicating that the veteran is unemployable.  The 
competent medical evidence reflects that, in December 1998, 
he was functioning at a light medium level of work and the 
report of the most recent VA orthopedic examination reflects 
that the veteran would be able to work with some restrictions 
relating to lifting and positioning.  With consideration that 
there is no competent medical evidence indicating that the 
veteran is unemployable, and there is competent medical 
evidence that the veteran is not precluded from all 
employment, the Board concludes that a preponderance of the 
evidence is against the finding that the veteran has 
presented such an unusual disability picture so as to render 
impractical the application of regular schedular standards.  
Hence, a preponderance of the evidence is against entitlement 
to a permanent and total disability rating for pension 
purposes on an extraschedular basis.  VanHoose v. Brown, 4 
Vet. App. 361, 363 (1993).  On the basis of the above 
analysis, a preponderance of the evidence is against a 
permanent and total disability evaluation for pension 
purposes under any applicable standard.  


ORDER

A permanent and total disability rating for nonservice-
connected disability pension purposes is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



